Citation Nr: 1403832	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1965 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

In May 2009, the Veteran requested a hearing before the Board at the RO.  However, in a subsequent statement dated in May 2009, the Veteran indicated that no longer wanted to participate in a hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are duplicative or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Gout

A January 2009 VA examiner opined that it was less likely than not that the Veteran's gout was caused by service because there was no documentation of gouty arthritis or treatment of gout during service.  He also opined that the Veteran's gout was less likely as not caused or aggravated by his service-connected hypertension, renal insufficiency, or coronary artery disease with aortic stenosis.  However, the examiner did not provide a rationale for the opinion regarding secondary service connection. 

Moreover, the Veteran's representative has cited to a study indicating that diuretics used to treat high blood pressure can increase blood uric concentration, which is the primary cause of gout.  However, the January 2009 VA examiner did not address whether the medications used to treat the Veteran's service-connected hypertension may have caused or aggravated his gout.  

For these reasons, the Board finds that an additional medical opinion is necessary.


Hearing Loss

A November 2012 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  In so doing, she noted that the Veteran's hearing sensitivity was within normal limits at separation from service and that the first documented concern of hearing loss was not until 2007.   Thus, it appears that the examiner based her opinion on the lack of medical evidence of hearing loss in service or for many years thereafter.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had a VA examiner brought  her expertise to bare in this case regarding medically known or theoretical causes of sensorineural hearing loss and described how hearing loss that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss.


Asthma

The Veteran and his wife contend that his asthma manifested during service.  In statements dated in December 2007 and February 2011, the Veteran's wife reported that the Veteran was treated at Kaiser Zion Hospital and Mission Bay Hospital in 1980 on three separate occasions for asthma attacks.  However, it does not appear that any action has been taken to obtain these records.  

In addition, the Veteran has not been provided a VA examination to determine the etiology of any current asthma.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his gout, hearing loss, and asthma.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding private medical treatment records from Kaiser Zion Hospital and Mission Bay Hospital, in San Diego, California, from 1980, to include, but not limited to, emergency treatment for asthma.  The Board notes that Mission Bay Hospital has closed; however, efforts should be taken to obtain any relevant records that remain in existence.

A specific request should also be made for any outstanding VA medical records.

If any records are not available, the Veteran should be notified of such. 

2.  After completion of the foregoing, the RO/AMC should refer the Veteran's claims folder to the November 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to his military service, including noise exposure and head trauma during an automobile accident therein.

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should refer the Veteran's claims folder to the January 2009 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's gout.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that that the Veteran's gout is causally or etiologically related to his military service.  

The examiner should also state whether it is at least as likely as not that gout was either caused by or permanently aggravated by the Veteran's service-connected hypertension, including any medications used to treat that disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

4.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any asthma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any respiratory disorder that has been present during the pendency of the appeal, including asthma.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the RO/AMC should implement corrective procedures. 

6.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


